        Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 1 of 17




IN THE MATTER OF THE ARBITRATION BETWEEN       *   AAA CASE NO.: 01-16-0001-4773
                                               *
                                               *
                                               *
                                               *
ALPHA-BRAVO CONTRACTING EMPLOYER               *   CLAIM: WITHDRAWAL LIABILITY
                                               *
                                               *
                                               *
AND                                            *   ISSUE: MOTIONS
                                               *
                                               *
                                               *
YANKEE ZULU                                    *
JOINT PENSION TRUST                            *   ARBITRATOR’S FILE NO: 2016-3501




                               OPINION AND AWARD



                            ARBITRATOR: JACK CLARKE


                            AWARD DATE: APRIL 28, 2017




                          APPEARANCES FOR THE PARTIES


EMPLOYER




TRUST




                                                                           C
     Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 2 of 17




                                PROCEDURAL HISTORY

         ALPHA-BRAVO Contracting Company is hereinafter referred to as “Employer”.

The XRAY-ZULU JOINT PENSION TRUST is hereinafter referred to as “Trust”.

         In 1996, the Employer became signatory to a Project Agreement with the _______

Union _______, which required the Employer to contribute to a predecessor of the Trust.1

         [John Doe], Esq., counsel for the Trust, addressed a letter to [Roger Doe],

identifying [Roger Doe] as Director of the Employer, dated September 18, 2015.2 John

Doe advised that the Trust had “determined that ALPHA-BRAVO has withdrawn from the

Trust in 2009 and, through the use of nonunion subcontractors to perform covered

laborers work within five years thereafter, lost the protections afforded by MPPAA’s

construction industry rules.” On behalf of the Trust, John Doe demanded that the

Employer pay withdrawal liability in the amount of $826,009.3 [John Doe] also set out a

payment schedule. The Employer made its first four payments but refused to make its

October 1, 2016 payment.4

         By letter dated October 28, 2015, [Paul Doe], Esq., counsel for the Employer,

requested that the Trust review its assessment of withdrawal liability.5 [Paul Doe]

contended



1   Exhibit 1 to Employer’s Memorandum in Support of Its Motion for Summary Judgment.
2   Exhibit 10 to Employer’s Memorandum in Support of Its Motion for Summary Judgment.
3 [John Doe] noted: “The calculation will be revised once the 2014 withdrawal liability pool
is confirmed.”
4 The Employer’s history of interim payments is based on the factual recitation set out in
the Trust’s Motion to Compel ALPHA-BRAVO Contracting Company to Remit Interim
Payments and the Employer’s Memorandum in Opposition of the Respondent’s Motion
to Compel Interim Payments.
5   Exhibit 11 to Employer’s Memorandum in Support of Its Motion for Summary Judgment.


                                            Page 1
    Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 3 of 17




       (1)    that the Trust had “failed to notify the employer of the amount of liability ‘as

soon as practical’ under ERISA § 4219(b)(1)”;

       (2)    that “the construction industry exemption under ERISA section 4203(b)

applies and ALPHA-BRAVO has not withdrawn from the Trust”;

       (3)    if the Employer had withdrawn, “the calculation of its withdrawal liability is

incorrect, the date of withdrawal is incorrect and the actuarial assumptions of the Plan are

unreasonable;” and

       (4)    “ALPHA-BRAVO has been prejudiced by the unreasonable delay of

notification of the assessment of withdrawal liability and asserts the defense of laches to

any imposition of withdrawal liability.”

       On April 22, 2016, the Employer filed a Notice of Intent to Arbitrate with the Novi,

Michigan office of the American Arbitration (“AAA”). Jack Clarke was selected as

Arbitrator.

       Counsel for the parties and the Arbitrator conferred via telephone conference call

on June 10, 2016, and the Arbitrator issued a Memorandum Order on that same date.6

The Arbitrator also issued a Protective Order dated February 20, 2017 and an Interim

Order set out in an email dated March 1, 2017. The Memorandum Order of June 10, 2016,

as amended; the Protective Order: and the Interim Order of March 1, 201 are adopted by

reference and incorporated herein as if set out in full at this point.

       On February 14, 2017, the Employer filed a Motion for Summary Judgment, with

a supporting memorandum, exhibits and authorities, and a Motion to Stay Discovery



6The deadlines set out in the June 6, 2016 Memorandum Order were later extended by
agreement of the parties and the Arbitrator.


                                             Page 2
   Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 4 of 17




Pending Resolution of the Motion for Summary Judgment, with authorities. On February

27, 2017, the Trust filed a Notice of Nonopposition to Employer’s Motion to Stay Discovery

Pending Resolution of the Motion for Summary Judgment. The Arbitrator granted the

Motion to Stay in the Interim Order of March 1, 2017.

       The Trust filed a Motion to Compel ALPHA-BRAVO Contracting Company to Remit

Interim Payments, with exhibits, on February 16, 2017.

       On March 7, 2017, the Employer filed a Memorandum in Opposition of the

Respondent’s Motion to Compel Payment of Interim Payments, with exhibits; and the

Trust filed an Opposition to ALPHA-BRAVO Contracting Company’s Motion for Summary

Judgment and Countermotion for Continuance of the Motion to Allow Adequate Discovery

and Order Compelling ALPHA-BRAVO to Comply with Discovery Requests, with exhibits

and authorities.

       On March 20, 2017, the Employer filed a Reply in Support of Its Motion for

Summary Judgment, with exhibits and authorities; and the Trust filed a Reply in Support

of Motion to Compel ALPHA-BRAVO Contracting Company to Remit Interim Payments,

with authorities.




                                           Page 3
    Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 5 of 17




                                      BACKGROUND

       Set forth in this Background are facts as stated in the Employer’s Memorandum in

Support of Its Motion for Summary Judgment and the Trust’s Opposition to ALPHA-

BRAVO Contracting Company’s Motion for Summary Judgment.7 In the latter document,

the Trust did not challenge the Employer’s statement of facts, with one exception.8 The

Trust clarified some facts noted by the Employer and set out additional ones, however. In

its Reply in Support of Its Motion for Summary Judgment, the Employer did not challenge

the clarifications or additions noted by the Trust.

       The Employer is a construction manager and general contractor engaged in the

building and construction industry in the States of ___ and ____ and elsewhere.

       In 1996, the Employer became signatory to a Project Agreement for the Showcase

Mall with the ____ Union _____ (hereinafter “Union”), which required the Employer to

contribute to a predecessor of the Trust.


7 The Arbitrator has omitted facts arguably relevant to the Trust’s Countermotion for
Continuance of the Motion to Allow Adequate Discovery and Order Compelling ALPHA-
BRAVO to Comply with Discovery Requests because of the decision set out in the
Discussion and Award below.
8 The exception was that the Trust argued that the Employer had not submitted proof
sufficient to show that it and The CHARLIE-DELTA Company were under common control
at times pertinent to this withdrawal liability claim. In an email dated April 10, 2017, the
Arbitrator stated that a document submitted in support of the Employer’s Motion for
Summary Judgment and Reply “evidences that the Employer owne[d] 98% of CHARLIE-
DELTA Construction Company LLC as of September 3, 2012. However, as the Trust
noted in footnote 1 of its Opposition to ALPHA-BRAVO Contracting Company’s Motion
for Summary Judgment, that document does not evidence that ALPHA-BRAVO owned
CHARLIE-DELTA Construction Company LLC at times relevant to the Employer’s Motion
for Summary Judgment.” The Arbitrator allowed the Employer time to submit additional
documentation, which it did via email dated April 20, 2017. In an email dated April 24,
2017, counsel for the Trust stated that it did not have any contrary evidence. The
Arbitrator is satisfied and finds that the Employer and CHARLIE-DELTA Construction
Company LLC were under common control at all times pertinent to this withdrawal liability
claim.


                                             Page 4
   Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 6 of 17




       In 1979, the Employer and the Union executed a Memorandum Agreement in

which the Employer agreed, among other things, “to comply with all of the terms, including

wages, hours, and working conditions, as set forth in the Master Agreement, any future

modifications, changes, amendments, supplements, extensions or renewals of or to said

Master Agreement which may be negotiated between the parties thereto for the term

thereof.” The Master Agreement noted is the Master Labor Agreement between the Union

and the _____ Contractors Association effective July 1, 1998.

       On July 14, 1999, the Employer confirmed it would assign its work in accordance

with the Master Labor Agreement.

       The Employer caused members of the Union to be dispatched to all its projects

thereafter, including, for example, the ____, _____ and the _____.

       The Master Labor Agreement required the Employer to contribute to the Trust,

referred to in the Master Labor Agreement as “Pension Plan A,” and it made those

contributions on behalf of its laborers for many years.

       The Master Labor Agreement between the Union and the _____ Contractors

Association in effect in 2008 was effective from 2005 to 2010.

       On June 6, 2008, the Employer, the Union and The CHARLIE-DELTA Company

(hereinafter “CHARLIE-DELTA”) executed an Agreement (hereinafter “June 6, 2008

Agreement”), which provided in part:

              1.     ALPHA-BRAVO, the parent Company, is a Construction
       Manager and General Contractor engaged in the building and construction
       industry. The parent Company has established CHARLIE-DELTA, a
       subsidiary, which will furnish workers to ALPHA-BRAVO and such workers
       will engage in work within Union’s jurisdiction.

             2.   CHARLIE-DELTA shall become a signatory to the current
       Labor Agreement (“Labor Agreement”) binding CHARLIE-DELTA to the


                                            Page 5
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 7 of 17




      current Laborers’ Master Agreement between the United Builder’s and
      Contractors Association and the Laborer’s International Union of North
      America Local Union No. 872 (“Master Agreement”). CHARLIE-DELTA
      shall not, at this time, be a member of any multi-employer bargaining
      association, but shall sign the Master Labor Agreement as a non-
      association company.

            3.    It is understood that ALPHA-BRAVO shall not be bound to the
      Master Labor Agreement by virtue of this Agreement or through CHARLIE-
      DELTA signing the Labor Agreement.

              4.     The parties further agree that no language of the Labor
      Agreement shall be interpreted to make ALPHA-BRAVO a party to the
      Master Labor Agreement or to prohibit the arrangements described above.
      This includes, but is not limited to, any Article or portion thereof, in the
      Master Labor Agreement, any successor Master Labor Agreement and any
      ruling, decision and/or interpretation of the present or future Master Labor
      Agreement by any entity (including, but not limited to, arbitrator, court,
      NLRB, benefit fund, et cetera).

              5.    The parties agree that nothing in any trust agreement, benefit
      plan, summary plan description, subscription agreement, fund rules or
      regulation or other document relating to an employee benefit plan shall
      apply to ALPHA-BRAVO as long as ALPHA-BRAVO is not signatory to any
      collective bargaining agreement with the Union.

             ….

             7.     It is understood that neither the Labor Agreement nor Master
      Labor Agreement shall supersede or invalidate this Agreement. It is further
      agreed that this Agreement is a condition precedent to execution of the
      Master Labor Agreement by the subsidiary and that if, for any reason, this
      Agreement shall become void and unenforceable, CHARLIE-DELTA shall
      be released from the Labor Agreement and Master Labor Agreement. This
      Agreement shall continue in effect as long as the subsidiary is bound to the
      current Master Labor Agreement, and any successor Master Labor
      Agreements, with Union or its successors.

      On June 6, 2008, CHARLIE-DELTA and the Union executed a Memorandum

Agreement, which obligated CHARLIE-DELTA to abide by the then effective Master Labor

Agreement.




                                          Page 6
     Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 8 of 17




          CHARLIE-DELTA continued to be bound by the Master Labor Agreement through

June 13, 2014 and continued to remit payments to the Trust.

          The Employer remitted employee benefit contributions for the June, July, August

and September 2008 work months to the Trust.

          The Employer submitted Remittance Reports to the Trust through January 2010

and in August of that year. Each report contained the following statement:

          On behalf of the above stated employer, I certify and/or acknowledge the
          following:

          ….

          That this report is made pursuant to the appropriate project agreement,
          shop agreement, MLA, and/or any written agreements applicable to the
          Trust Funds as required by Section 302(c)(5)(B) of the “Labor Management
          Relations Act.”

          In its May 2009 remittance report to the Trust, the Employer indicated, for the first

time, that it was inactive.

          The Employer owned 98% or 99% of CHARLIE-DELTA at times pertinent to this

claim.9

          On September 18, 2015, the Trust sent the Employer an assessment for complete

withdrawal liability in the amount of $826,009.

          The Employer disputed the assessment, as noted in the Procedural History.

          _____, Vice President & Equal Employment Opportunity Officer for the Employer,

wrote a letter to the Union dated December 31, 2016, in which he wrote, inter alia: “As we

collectively work to attain the required goals and benchmarks, we assure you of our




9   See footnote 8.


                                               Page 7
   Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 9 of 17




cooperation, including recruiting and training new employees from within your approved

apprenticeship programs.”

       On May 24, 2016, _____, Operations Manager for the Employer, wrote a letter to

the Union in which he requested that the Union approve the sponsorship of a named

individual into the Union.




                                         Page 8
     Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 10 of 17




                                        DISCUSSION

          The briefs of the Employer and the Trust show that both agree regarding the

burden of proof and standards that an arbitrator should apply in deciding a motion for

summary judgment, and the Arbitrator concurs. It is not necessary to discuss either at

length.

                           MOTION FOR SUMMARY JUDGMENT

          The Employer contends that application of 29 U.S.C. § 1301(b) to the facts of this

case prevented a complete withdrawal when it ceased to be obligated to make

contributions to the Trust in 2008.10 Specifically, the Employer contends that because it

owned 98% of CHARLIE-DELTA at pertinent times, the two entities were then under

common control and thus must be treated as a single employer for the purposes of

determining withdrawal liability. The Employer further contends that because CHARLIE-

DELTA continued to be obligated to and did make contributions to the Trust, it (the

Employer) did not completely withdraw, citing 29 U.S.C. § 1383(a). The Trust contends

that it is entitled to a rebuttable presumption that its determination of the Employer’s

withdrawal liability is correct, citing 29 U.S.C. § 1401(a)(3)(A) and Concrete Pipe and

Products of California, Inc. v. Construction Laborers Pension Trust for Southern

California, 113 S. Ct. 2264, 2283, 508 U.S. 602, 629 (1993). The Trust contends that a

threshold issue is whether the Employer ever ceased to have an obligation to contribute

to the Trust, citing 29 U.S.C. § 1383(b)(2). In this regard, the Trust contends:

          ALPHA-BRAVO claims that the 2008 Abrogation Agreement ended its
          obligation to contribute. If that is not true, ALPHA-BRAVO remains obligated

10The Arbitrator has used the U.S. Code citations to pertinent parts of the Multiemployer
Pension Plan Amendments Act of 1980 (MPPAA) instead of the sections of the Act
because the former is more accessible.


                                              Page 9
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 11 of 17




      to contribute to the Trust and this case is moot (though ALPHA-BRAVO may
      owe back contributions of course). Any dispute regarding whether ALPHA-
      BRAVO ceased to be obligated to contribute as that term is used in § 1383
      must be resolved in this arbitration. 29 U.S.C. § 1401 (covering disputes
      arising under §§ 1381-1399). Although ALPHA-BRAVO has thus far
      prevented the taking of its deposition, this issue must be explored and
      resolved.

The Trust further contends:

              This case is awash in unresolved material issues of fact. Was the
      Abrogation Agreement valid and a potential withdrawal in 2008? Did
      ALPHA-BRAVO thereafter obligate itself to contribute to the Trust again by
      remitting contributions and signing certifications that it was signatory? Is the
      Trust correct that ALPHA-BRAVO actually withdrew in 2009 when it
      designated itself “inactive?” After certifying its signatory status dozens of
      times since its alleged abrogation, is ALPHA-BRAVO in fact still signatory
      to this day?

              Although apparently no case having ever so held, is the existence of
      a subsequent signatory entity, allegedly within a control group, a shield
      against withdrawal liability? Or is such an arrangement a transaction with a
      principal purpose to evade and avoid liability, especially in the face of the
      Great Recession and the unfunded liability it caused? If Whiting- Turner and
      CHARLIE-DELTA are indeed in a control group, was there a partial
      withdrawal instead of a complete withdrawal? How much nonunion work did
      ALPHA-BRAVO perform through subcontractors and when, so that the
      partial withdrawal liability rules and construction industry rules can be
      applied?

              WHETHER THE EMPLOYER COMPLETELY WITHDREW

      Twenty-nine U.S.C. § 1401(a) provides in part: “(1) Any dispute between an

employer and the plan sponsor of a multiemployer plan concerning a determination made

under sections 1381 through 1399 of this title shall be resolved through arbitration.”

(Emphasis added.) Initially, the Arbitrator must determine the basis for the Trust’s

determination that the Employer completely withdrew.

      Twenty-nine U.S.C. § 1383 provides in pertinent part:

      §1383. Complete withdrawal




                                            Page 10
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 12 of 17




               (a) Determinative factors

                     For purposes of this part, a complete withdrawal from a
               multiemployer plan occurs when an employer-

                      (1) permanently ceases to have an obligation to contribute
               under the plan, or

                      (2) permanently ceases all covered operations under the plan.

               (b) Building and construction industry

                      (1) Notwithstanding subsection (a), in the case of an employer
               that has an obligation to contribute under a plan for work performed
               in the building and construction industry, a complete withdrawal
               occurs only as described in paragraph (2), if-

                             (A) an employer ceases to have an obligation to
                      contribute under the plan, and

                             (B) the employer-

                                    (i) continues to perform work in the jurisdiction
                             of the collective bargaining agreement of the type for
                             which contributions were previously required, or

                                    (ii) resumes such work within 5 years after the
                             date on which the obligation to contribute under the
                             plan ceases, and does not renew the obligation at the
                             time of the resumption.

         Although [John Doe’s] September 18, 2015 letter did not specifically identify 29

U.S.C.

§ 1383(b)(2), [John Doe’s] references to the “use of nonunion subcontractors” and loss

of “the protections afforded by MPPAA’s construction industry rules” leave no doubt that




                                            Page 11
     Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 13 of 17




the Trust’s determination that the Employer had withdrawn was based on that

provision.11,12

          Twenty-nine U.S.C. §1301 “Definitions” provides in pertinent part:

                 (b)(1) An individual who owns the entire interest in an unincorporated
          trade or business is treated as his own employer, and a partnership is
          treated as the employer of each partner who is an employee within the
          meaning of section 401(c)(1) of title 26. For purposes of this subchapter,
          under regulations prescribed by the corporation, all employees of trades or
          businesses (whether or not incorporated) which are under common control
          shall be treated as employed by a single employer and all such trades and
          businesses as a single employer. The regulations prescribed under the
          preceding sentence shall be consistent and coextensive with regulations
          prescribed for similar purposes by the Secretary of the Treasury under
          section 414(c) of title 26. [Emphasis added.]

          The Employer and CHARLIE-DELTA were under common control at times

pertinent to this arbitration. Reading 29 U.S.C. § 1383(b)(2) consistently with §1301(b)(1),

as the Arbitrator must, it becomes clear that the Arbitrator must deem CHARLIE-DELTA

and the Employer to be a single employer for the purpose of applying § 1383(b)(2). As

the Tenth Circuit has stated regarding that provision, “‘employer’ means a common-

control group.”13 Under § 1383(b)(2), a complete withdrawal occurs only if the common

control group ceases its obligation and either continues or resumes covered work within

five year.14 In the present case, the common control group did not cease to be obligated



11It is undisputed that the Employer’s obligation was to contribute to a plan for work
performed in the building and construction industry.
12 The Arbitrator must reject the Employer’s argument that 29 U.S.C. § 1383(a) applies to
this case. Congress’ use of the phrase “[n]otwithstanding subsection (a)” in 29 U.S.C.
§ 1383(b)(1) makes clear that it intended that subsection (a) have no application when
subsection (b) applies.
13Ceco Concrete Construction, LLC v. Centennial State Carpenters Pension Trust, Nos.
15-1021, 15-1190 at p 17 (10th Cir. May 3, 2016).
14   Id. at p 21.


                                              Page 12
     Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 14 of 17




to contribute to the Trust because CHARLIE-DELTA became obligated to do so on the

same date the Employer withdrew from the then effective Master Labor Agreement. In

other words, the control group was obligated to contribute to the Trust at all times relevant

to this arbitration.15 The Arbitrator concludes that the Employer did not completely

withdraw from the Trust at any time pertinent to this arbitration.

                                   COUNTERMOTION

        The Trust argues that it should be allowed time for discovery to obtain information

relating to whether the Employer partially withdrew from the Trust, among other reasons.

As noted above, 29 U.S.C. § 1401(a) provides that any dispute between an employer and

the plan sponsor of a multiemployer plan concerning a determination made under §§ 1381

through 1399 of Title 29 shall be resolved through arbitration. The Trust has not

determined that the Employer has partially withdrawn; therefore that issue is not before

the undersigned Arbitrator. Any information regarding that issue that might be obtained

through additional discovery would be irrelevant.

        The Trust contends that it should be allowed time for discovery to obtain

information relating to the bona fides of the June 6, 2008 Agreement under 29 U.S.C.

§ 1392(c), which provides: “If a principal purpose of any transaction is to evade or avoid

liability under this part, this part shall be applied (and liability shall be determined and

collected) without regard to such transaction.” The difficulty with the Trust’s argument is

that if it were able to show that the June 6, 2008 Agreement was entered into for the

purpose of avoiding withdrawal liability, the result would be the same as that reached


15 The Arbitrator need not and therefore will not discuss the June 6, 2008 Agreement. It
is sufficient to note that neither individually nor collectively could the Employer, CHARLIE-
DELTA and the Union modify any provision of MEPPA.


                                            Page 13
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 15 of 17




above, that is, the Employer would not have completely withdrawn. Discovery is not

needed for an issue that cannot change the outcome of the case.

       The Trust has cited other reasons in support of its countermotion. It is sufficient to

state that the Trust has not identified any information that could modify the Arbitrator’s

finding that the Employer did not completely withdraw from the Trust at any time relevant

to this arbitration. The Arbitrator will deny the Trust’s Countermotion.

       In summary, the Trust has not persuaded the Arbitrator of the existence of a

sufficient reason to postpone ruling on the Employer’s Motion for Summary Judgment to

allow for discovery. The Arbitrator concludes that the Employer did not completely

withdraw from the Trust at any time relevant to this arbitration. The Trust has argued that

such a finding would result in its demand for withdrawal liability becoming moot. The

Arbitrator need not and therefore will not determine if the demand is moot. Clearly the

finding that the Employer has not completely withdrawn requires that the Arbitrator grant

the Employer’s Motion for Summary Judgment.

                      MOTION TO COMPEL INTERIM PAYMENTS

       Having determined to grant the Employer’s Motion for Summary Judgment, the

Trust’s Motion to Compel ALPHA-BRAVO Contracting Company to Remit Interim

Payments is moot. The Arbitrator will deny it accordingly.

                                         REMEDY

       Having determined to grant the Employer’s Motion for Summary Judgment, to deny

the Trust’s Countermotion, and to deny the Trust’s Motion to Compel Interim Payments

the Arbitrator must frame an appropriate remedy. The Arbitrator will direct the Trust to

rescind its demand for withdrawal liability set out in [John Doe’s] September 18, 2015




                                            Page 14
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 16 of 17




letter to [Roger Doe]. Because any payments made by the Employer were overpayments,

the Arbitrator will direct the Trust to refund any payments made by the Employer with

interest in a lump sum, the amount to be calculated in accordance with 29 CFR §

4219.31(d). The Arbitrator will deny the Trust’s Countermotion for Continuance of the

Motion to Allow Adequate Discovery and Order Compelling ALPHA-BRAVO to Comply

with Discovery Requests. The Arbitrator will deny the Trust’s Motion to Compel ALPHA-

BRAVO Contracting Company to Remit Interim Payments as moot.




                                        Page 15
  Case 2:19-cv-02780-EFM-GEB Document 28-3 Filed 05/23/20 Page 17 of 17




                                         AWARD

       Having heard or read and carefully reviewed the evidence and argumentative

materials in this case and in light of the above Discussion, the Arbitrator grants the

Employer’s Motion for Summary Judgment on the grounds that the Employer did not

completely withdraw from the Trust at any time relevant to this arbitration. The Arbitrator

directs the Trust to rescind its demand for withdrawal liability set out in [John Doe’s]

September 18, 2015 letter to [Roger Doe]. The Arbitrator directs the Trust to refund any

payments made by the Employer with interest in a lump sum, the amount to be calculated

in accordance with 29 CFR § 4219.31(d). The Arbitrator denies the Trust’s Countermotion

for Continuance of the Motion to Allow Adequate Discovery and Order Compelling

ALPHA-BRAVO to Comply with Discovery Requests. The Arbitrator denies the Trust’s

Motion to Compel ALPHA-BRAVO Contracting Company to Remit Interim Payments as

moot. The Arbitrator directs the Trust and the Employer to each pay its own attorney’s

fees. The Arbitrator directs the Trust and the Employer to each pay ½ of the fees of the

American Arbitration Association and of the Arbitrator’s fees and expense.

Dated: April 28, 2017

                                            Jack Clarke, Arbitrator
                                            Athens, Georgia




                                           Page 16
